Citation Nr: 0629436	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-01 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from August 1954 to 
February 1975.

This matter comes from the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The appellant, the wife of the veteran, appealed 
that decision to BVA, and the case was referred to the Board 
for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To provide the appellant with a proper 
VCAA notification letter and to obtain additional treatment 
records.

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005). Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, it does not appear that the appellant 
has been adequately notified of the VCAA in connection with 
her claim for service connection for the cause of the 
veteran's death.  In this regard, the record contains a VCAA 
letter dated in December 2003, which indicated what the 
evidence must show to establish entitlement to DIC pursuant 
to the provisions of 38 U.S.C. § 1318.  However, the letter 
did not specifically notify the appellant of the evidence 
necessary to establish service connection for the cause of 
the veteran's death.  The Court has indicated that such 
specific notice is required to comply with the VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective 
date.  As that question is involved in the present appeal, 
this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish an effective date.  

In addition, it appears that there may be additional 
treatment records not associated with the claims file.  In 
this regard, the Board notes the appellant submitted VA 
medical records dated in August 2002 indicating that the 
veteran had undergone a liver biopsy and was diagnosed with 
hepatocellular carcinoma.  However, there are no other 
medical records associated with the claims file documenting 
the veteran's complaints prompting such a biopsy, nor are 
there any medical records documenting his subsequent 
treatment.  In fact, the claims file does not contain any 
treatment records dated after August 2002.  As such, the 
claims file does not appear to contain the complete clinical 
records surrounding the veteran's death.  Such records may 
prove to be relevant and probative.  Therefore, the RO should 
attempt to obtain and associate with the claims file any and 
all treatment records surrounding the veteran's death.  

Finally, the appellant has submitted some medical literature 
from the internet indicating an association between liver 
disease and diabetes.  She also submitted an Imaging Study, 
dated in March 2002, in which the impression of the examiner 
included the following comment:  "There could be fatty 
infiltration of the liver from his diabetes."  Since the 
veteran's diabetes was a service-connected condition, the 
appellant appears to be arguing that the liver cancer that 
caused the veteran's death was proximately due to or the 
result of service-connected diabetes and therefore that the 
liver cancer itself was a service-connected disability under 
38 C.F.R. § 3.310(a).  On remand, the RO should consider this 
argument in readjudicating the claim for service connection 
for the cause of the veteran's death.
  
Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the appellant a 
VCAA letter in connection with her 
claim for service connection for the 
cause of the veteran's death.  The 
letter should inform her of the 
information and evidence that is 
necessary to substantiate the claim; 
(2) inform her about the information 
and evidence that VA will seek to 
provide; (3) inform her about the 
information and evidence she is 
expected to provide; and (4) ask her to 
provide any evidence in her possession 
that pertains to the claim.  The letter 
should also include an explanation as 
to the information or evidence needed 
to establish an effective date, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should request that the 
appellant provide the names and 
addresses of any and all health care 
providers who provided the veteran 
medical treatment for his diabetes 
mellitus, hepatocellular carcinoma, and 
cirrhosis of the liver.  After 
acquiring this information and 
obtaining any necessary authorization, 
the RO should obtain and associate 
these records with the claims file.  

3.  The RO should have an appropriate 
doctor or specialist review the Imaging 
Study, other treatment records, and 
medical literature submitted by the 
appellant indicating an association 
between liver disease and diabetes, and 
the specialist should render an opinion 
as to whether the veteran's liver 
cancer was proximately due to or the 
result of his service-connected 
diabetes. 

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The readjudication 
should include consideration of the 
appellant's argument that the liver 
cancer that caused the veteran's death 
was proximately due to or the result of 
service-connected diabetes and therefore 
that the liver cancer itself was a 
service-connected disability under 
38 C.F.R. § 3.310(a).  If the benefit 
sought is not granted, the appellant and 
her representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless she is notified. 



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


